..
                                                                          44

               OFFICE      OF THE AlTORNEY      OENERAL   OF TEXAS

                                       AUSTIN
QmArD~oo MAW
Anolr(n-


       Eonorablr     8.   A. Eodqsrr
       County Auditor, ~~lllanoon County
       Goorgeteyn, Tszar
        Dear Sir a




               * mataCourt shall hare povf+rto fill Yoasnoi% in
               tha offlc~ of: Cotmty J~dga, Cmnty :Tlerh,yherifl,
     County Attarnoy, County Tmasuzsr; County Surveyor,
     Couaty IJlda &apeotor, Auoaaor or Texas, Collsotor
     of Tame, Jortlou      oi the Fuwa, Constablss, and
     Cowztf suprlatendeat OS fubllo Jnatruotioa.      Such
     vaoanoias shall be fillad    by 1 .Yjority ones af the
     mmbora or mid Court, prtwnt eaa rothus, md tha
     psraon    ohomn uhall hold ofiloo until bhe nort
     ecuma ala&ion;        Au asHaded Xats 1927, Lath Lag.,
     let    c. s., p. 248, oh. 90 I 1."
         Ii there la a raoanay ln the offioe of County Soh001
Superlntozidont of Vllllmxson County thr oaonnoy mat bs
111Wl by a LlIijorlty vata of the CammAsslsners Court or
said County present and votin& and +&s pureon ohoosa to
f:‘,f;t;&~ vaaanoy shall hold orfiaa~unt~l the aext waeral
              Slnar tho quoted statute doer not rsqalrs~suah
appoint&t      to bo smdr at a rybuliw tera of said Court,
tha sppoiatmaat map bs mds at a spaoial or called sssslon
themof, and aanyChres sriabbrre    of said oourt, lnoludine, tha
County Judge, till     oonetltuta a quoru!x for ths transsotlon
or aiueh baalaus.     ,Artiola 2323 Bsviasd Civil Statute8   Of
Taxa .